Citation Nr: 1450209	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO. 10-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, to include status post rotator cuff repair and degenerative joint disease (DJD), and, if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include DJD, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his sister
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Veteran submitted additional evidence in support of his claim after his June 2014 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a right shoulder disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2005 rating decision denied reopening of the Veteran's claims for service connection for a right shoulder disability and a left knee disability. The Veteran timely filed a notice of disagreement and a statement of the case was issued. The Veteran was notified of his rights, but he did not submit a substantive appeal.

2. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a right shoulder disability and a left knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).


CONCLUSIONS OF LAW

1. The November 2005 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a right shoulder disability and a left knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claims require further development, addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi., 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Veteran has petitioned to reopen claims of service connection for a right shoulder disability and a left knee disability. As the analysis is substantially the same for both, the Board will address them together.

The RO denied the Veteran's claims for service connection in December 1996 finding that the evidence did not show there was a permanent residual or chronic disability  even though there was a record of treatment in service for a right shoulder condition and a left knee condition.  The Veteran did not appeal nor was new and material evidence received within one year, accordingly, the decision is final.

Here, the RO last denied reopening of the Veteran's claims for service connection for a right shoulder disability and a left knee disability in November 2005. The Veteran was notified of the decision, and filed a timely notice of disagreement. The Veteran was provided with a statement of the case and notified of his appellate rights in March 2007. The Veteran then submitted a substantive appeal in December 2007. However, as the substantive appeal was not filed within 60 days of the receipt of the statement of the case or within one year of the original rating decision, the appeal was not timely. The Veteran was informed of this by way of a December 2007 letter but did not appeal the determination that the appeal was untimely.  Therefore, the November 2005 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in November 2005 consisted of VA treatment records up to April 2005, service treatment records, Social Security Disability records, and lay statements from the Veteran. The evidence did not show that the Veteran's right shoulder or left knee disability were causally related to active duty service. Evidence received since the rating decision includes VA treatment records from April 2005 forward, private treatment records, lay statements from the Veteran, April 2013 VA examination reports, and hearing testimony from the Veteran, his mother, and his sister. Of particular note is the hearing testimony, in which the Veteran's mother and sister indicate that the Veteran has had right shoulder and left knee pain since his separation from service. Both are competent to testify to lay observable symptoms, and their testimony is presumed credible for the purposes of reopening. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Justus, 3 Vet. App. at 513.  The Veteran has also provided additional information during the hearing concerning in-service injury.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a nexus between his current disabilities and his active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claims for service connection for a right shoulder disability and a left knee disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the Veteran has indicated that he has received treatment from VA for his injuries ever since his separation from service. However, there appear to be significant gaps in the medical records associated with the claims file. As the Veteran has asserted he has consistently sought treatment at VA since his separation, the Board finds it must remand the claim in order to ensure that all relevant medical records have been associated with the claims file, specifically records from 1980 to 1993, March 2008 to August 2010, and from April 2013 to present. Further, a July 1980 medical record reflects that the Veteran indicated he was informed by a private physician that he had torn ligaments in his left knee. Based on this statement, the Veteran should be contacted and asked to identify any private physicians from whom he has received treatment for his claimed disabilities.

Further, the March 2010 statement of the case indicates that a Decision Review Officer hearing was held on March 23, 2010. However, no transcript of the hearing has been associated with the claims file. As the hearing was noted to have been held, efforts must be made to obtain the transcript of the March 2010 Decision Review Officer hearing, if possible.

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The April 2013 examiner noted that there was no evidence of an injury in-service to which the Veteran's current left knee disability could be related. A negative opinion was also provided concerning the shoulder disability.  However, the examiner did not consider whether current disabilities are related to injuries the Veteran asserts occurred in service.  The examiner also did not address evidence dated in the month after discharge concerning knee symptoms.  

With respect to the shoulder examination, the Veteran has stated both that he injured his shoulder during physical training at Fort Story, Virginia, and that he injured his shoulder in a fall in 1977. While the examiner addressed the Veteran's contention that he was injured in a fall, the opinion does not address his statements that he was injured during physical training. As all of the Veteran's contentions were not addressed, it is necessary to remand for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant outstanding VA treatment records, to include from the Hampton VA Medical Center covering the periods from 1980 to 1993, March 2008 to August 2010, and from April 2013 to present.

2. Contact the Veteran and request that he identify all private physicians from whom he has received treatment for his claimed right shoulder and left knee disabilities. See July 1980 treatment record referencing private treatment for a left knee injury.

Then, using the information provided by the Veteran undertake all appropriate efforts to obtain any and all private medical records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

3. Make appropriate efforts to obtain the hearing transcript associated with the Veteran's March 23, 2010 Decision Review Officer hearing.  See statement of the case, page 1 ("Hearing held on March 23, 2010").  

4. Obtain an addendum opinion from the examiner who provided the April 2013 VA right shoulder opinion, or another appropriate medical professional if that examiner is unavailable, addressing the existence of a causal relationship between the Veteran's right shoulder disability and his active duty service. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should address whether it is at least as likely as not (a fifty percent probability or greater) that the right shoulder disability is causally or etiologically related to active duty service?

A detailed rationale supporting the examiner's opinion should be provided. The examiner should consider the Veteran's statements that he injured his shoulder during physical training and that he injured his shoulder in a fall in 1977. A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).

5. Obtain an addendum opinion from the examiner who provided the April 2013 VA opinion, or another appropriate medical professional if that examiner is unavailable, addressing the existence of a causal relationship between the Veteran's left knee disability and his active duty service. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer should address whether it is at least as likely as not (a fifty percent probability or greater) that the left knee disability is causally or etiologically related to active duty service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however attention is invited to complaints of left knee pain in July 1980, and the Veteran's statements indicating persistent knee pain since service and that a left knee injury occurred in service.

A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).

6. Thereafter, readjudicate the issues on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


